              Case 3:18-cv-05139-BHS-DWC Document 92 Filed 10/18/18 Page 1 of 8




 1
 2
 3
 4
 5                                                                      District Judge Benjamin Settle
 6                                                                  Magistrate Judge David W. Christel

 7
 8
 9
10
11                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
12                                         ATTACOMA
13

14 JESUS CHAVEZ FLORES,                                   CASE NO. 3:18-cv-05139-BHS-DWC
15
              Chavez Flores,
16                                                        DECLARATION OF
                                                          TIM PETRIE
         v.
17
18 UNITED STATES IMMIGRATION AND
   CUSTOMS ENFORCEMENT, et al.,
19
20            Defendants.

21
               I, Tim Petrie, hereby make the following declaration with respect to the above-captioned
22
     matter:
23
               I.     I am a Supervisory Detention and Deportation Officer ("SDDO") with the
24
25   Department of Homeland Security ("DHS"), Immigration and Customs Enforcement ("ICE"),

26 Enforcement and Removal Operations ("ERO") in the Seattle Field Office ("ERO Seattle"). I

27 have held this position since 2015. I am currently assigned to the Northwest Detention Center
28


      DECLARATION OF TIM PETRIE                                            UNITED STATES ATTORNEY
      Case No. 18-5139-BHS-DWC - I                                         700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
           Case 3:18-cv-05139-BHS-DWC Document 92 Filed 10/18/18 Page 2 of 8




 1 ("NWDC") in Tacoma, Washington. I have worked in various other positions within ICE since

 2 2007 and within the legacy Immigration and Naturalization Service since 1996.
 3
     2.     This declaration is based upon my personal and professional knowledge, information
 4
     obtained from other individuals employed by ICE, and information obtained from various
 5
 6   records and systems maintained by OHS and The GEO Group, Inc. ("GEO") in the regular

 7 course of business. I provide this declaration based on the best of my knowledge, information,
 8
     belief, and reasonable inquiry for the above captioned case.
 9
     3      Conditions of detention at the NWDC are governed by the Performance-Based National
10    ·
11   Detention Standards 2011 ("PBNDS"). Section 3 .1 of the PBNDS prohibits detainees from

12 possessing alcohol or adulterated food or drink.
13 4.
            According to paperwork in his detention file, Chavez Flores was referred to the Unit
14
     Disciplinary Committee ("UDC") for the charge of Adulteration of Food or Drink after a guard
15
16 employed by GEO found fermenting fruit in a plastic bag with water in his property box.
17 Detainees sometimes ferment fruit to make inmate manufactured alcohol, also called "pruno."
18 Typically, pruno is made in plastic bags because the bags are easy to hide and they allow for
19
     expansion during fermentation. Detainee possession of pruno is a violation of the facility's
20
     regulations. GEO's Policy and Procedure Manual lists Adulteration of Food or Drink as a
21
22 Category II offense; the categories range from Category I, which comprise greatest offenses, to

23 Category IV. According to the PBNDS, offenses are ranked in severity in the following levels
24
     from most to least serious: "Greatest" offenses, "High" offenses, "High Moderate" offenses, and
25
     "Low Moderate" offenses. Adulteration of food or drink is a "High" category offense. See
26
27 PBNDS Appendix 3.1.A. Possessing adulterated food or drink is considered a "High" offense

28


      DECLARATION OF TIM PETRIE                                           UNITED STATES ATTORNEY
      Case No. 18-5139-BHS-DWC-2                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
           Case 3:18-cv-05139-BHS-DWC Document 92 Filed 10/18/18 Page 3 of 8




 1 because pruno presents a significant security hazard to staff and residents, particularly when a

 2 resident under the influence of pruno acts out.
 3
     5.     The UDC is comprised ofup to three members, at least one of whom is a supervisor, who
 4
 5 conduct and/or oversee a disciplinary hearing. See PBNDS 3.l(V)(F). The UDC is designed to
 6 adjudicate and impose minor sanctions for low and intermediate level offenses. See PBNDS

 7 3. l(V)(F). The UDC cannot impose sanctions for "High" category offenses. See PBNDS
 8
     3.1(11)(11). In disciplinary matters involving "High" category offenses, the UDC's role is
 9
10 limited to referring the matter to a higher level disciplinary panel called the Institutional
11   Disciplinary Panel ("IDP"). See PBNDS 3.1(11)(10); 3.l(V)(F). Per PBNDS 3.l(V)(F), the

12 UDC may refer "High" category disciplinary cases to the IDP without a hearing. No ICE
13 employees participated in or oversaw the UDC process regarding Chavez Flores.
14
     6.     Pending review by the UDC, Chavez Flores was assigned administrative detention, also
15
16 known as administrative segregation, in the Restrictive Housing Unit ("RHU'') based on a

17 finding that such detention was necessary ''to protect the security and orderly operation of the

18 facility" as set forth in the Administrative Detention Order previously filed with the Court at Dkt.
19
     # 2-1. Based on my review of records kept in the ordinary course of business, no ICE employee
20
21 was involved in the decision to place Chavez Flores in administrative detention.
22 7.       According to the PBNDS, administrative segregation is different from disciplinary

23 segregation. See PBNDS 2.12(V)(A); 3.1(11). Administrative segregation is a nonpunitive status
24
     in which restricted conditions of confinement are necessary. See PBNDS 2.12(V)(A). A
25
26 detainee may be placed in administrative segregation for a variety of reasons, including for their
27 own safety or medical reasons. "A detainee may be placed in administrative segregation when

28 the detainee's continued presence in the general population poses a threat to life, property, self,


      DECLARATION OF TIM PETRIE                                             UNITED STATES ATTORNEY
      Case No. 18-5139-BHS-DWC - 3                                          700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 9810 I
                                                                                    (206) 553-7970
           Case 3:18-cv-05139-BHS-DWC Document 92 Filed 10/18/18 Page 4 of 8



 1 staff, or other detainees; for the secure and orderly operation of the facility; for medical reasons;
 2   or under other circumstances set forth below." See PBNDS at 2.12(11)(3), previously filed at
 3
     Dkt. # 2-2. Specifically enumerated reasons for placing a detainee in administrative segregation
 4
     include, but are not limited to, "A detainee is awaiting an investigation or a hearing for a
 5
 6 violation of facility rules." Id.

 7   8.     Following the procedures set out in the PBDNS and enumerated above, the UDC panel
 8
     met on February 12, 2018 and referred the disciplinary matter involving Chavez Flores for a
 9
     disciplinary hearing before the IDP because the offense with which he had been charged was a
10
11   "High" category offense. The IDP was scheduled for February 14, 2018 at 10:30.

12 9.       I did not know until this litigation commenced that Chavez Flores was claiming that he
13
     did not receive paperwork about the IDP hearing and other disciplinary paperwork, that he did
14
    know about the hearing, or that he did not attend either the UDC or the IDP hearing. ICE
15
l 6 employees are not responsible for giving a copy of the Incident Report, Administrative Detention

17 Order, the Notice of Disciplinary Panel Hearing, the Institution Disciplinary Panel Report, or any
18 related documentation to the detainee. To the extent any requirement exists to provide the
19
     detainees with any disciplinary-related documents, GEO is responsible for providing them
20
     pursuant to the PBNDS. Nor are ICE employees responsible for ensuring that the detainee
21
22 attends an IDP or UDC proceeding.

23   10.    I understand that Chavez Flores admits that he received notice that the UDC hearing
24
     would take place on February 12, 2018 at 11:00 but claims that the UDC hearing was held
25
     without his attendance. I also understand that Chavez Flores claims he was not provided a copy
26
27 of the UDC decision or given notice, formal or informal, of the IDP hearing. As previously

28   stated, the UDC is not required to hold a hearing in order to refer a "High" category offense


      DECLARATION OF TIM PETRIE                                             UNITED STATES ATTORNEY
      Case No. 18-5139-BHS-DWC-4                                            700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98] 0]
                                                                                    (206) 553-7970
            Case 3:18-cv-05139-BHS-DWC Document 92 Filed 10/18/18 Page 5 of 8




 1 disciplinary case to the IDP. See PBNDS 3.l(V)(F). Further, ICE employees were not present

 2   during the UDC hearing for Chavez Flores on February 12th. However, my review of
 3
     documentation produced in the normal course of business indicates that a Notice of Disciplinary
 4
     Panel Hearing informing Chavez Flores that the UDC was referring him to the IDP based on the
 5
 6 charge of adulteration of food/drink was served by GEO on Chavez Flores both in written form

 7   and interpreted orally into his native language on February 12, 2018 at 11 :00. See Exhibit A (a
 8
     true and correct copy of the Notice of Disciplinary Hearing, dated Feb. 12, 2018). In addition,
 9
     the notice advises that the IDP hearing was scheduled for February 14, 2018 at 10:30 in unit D3.
10
11 Id. Unit D3 is the administrative segregation unit at NWDC in which Chavez Flores was

12 detained while awaiting a disciplinary hearing. It also indicates that Chavez Flores expressed a
13
     desire to have an interpreter for the IDP hearing. Id. In addition, Chavez Flores' detention file
14
     contains a Notice of Detainee Rights for an IDP hearing in both Spanish and English which
15
16 indicates it was served by GEO on the same date. See Exhibit B (a true and correct copy of the
17 Notice of Detainee Rights, Feb. 12, 2018). A detainee who is illiterate or has limited English
18 language skills has a right to a staff representative to assist him or her at an IDP hearing. See
19
     PBNDS 3.1(11)(12). Chavez Flores' detention file contains a Notice of Staff Representative
20
     Duties that indicates it was also served on him by GEO on February 12, 2018 and that it was
21
22   interpreted into Spanish. See Exh. C (a true and correct copy of the Notice of Staff

23   Representative Duties, Feb. 12, 2018). This notice explains to a detainee with a pending
24
     disciplinary proceeding what a staff representative can do to assist in those proceedings. Id. All
25
     three notices indicate that Chavez Flores refused to sign the section acknowledging that he
26
27 received a copy of the forms. See Exhibits A, Band C. Because the UDC hearing was

28 scheduled for 11:00a.m. on February 12, 2018 and the notice for the IDP hearing indicates it was


      DECLARATION OF TIM PETRIE                                            UNITED STATES ATTORNEY
      Case No. 18-5139-BHS-DWC - 5                                         700 STEWART STREET, SUITE 5220
                                                                             SEATILE, WASHINGTON 9810 l
                                                                                   (206) 553-7970
           Case 3:18-cv-05139-BHS-DWC Document 92 Filed 10/18/18 Page 6 of 8




 1 served on Chavez Flores at that same date and time, ICE had no reason to believe that Chavez
 2   Flores was not present at the UDC hearing or that he did not have notice of the IDP hearing.
 3
     Because the Notice of Detainee Rights and Notice of Staff Representative Duties indicate they
 4
     were served on the same date in Chavez Flores' native language, ICE had no reason to believe
 5
 6 that Chavez Flores did not have notice of his rights in the IDP hearing.

 7   11.    Chavez Flores attended the IDP hearing on February 14, 2018. It was held at the
 8
     doorway of his detention cell in the administrative detention unit, Unit D3. Chavez Flores
 9
     waived his right to a staff representative at the IDP hearing, but a certified interpreter was
10
11   provided who interpreted the entire proceedings into Spanish. See Dkt #2-2, Exh. F at 7

12 (indicating the Spanish interpreter came from Lionbridge Interpretation Services and the
13
     interpreter's unique personal identification number was 725F5878).
14
     12.    I participated in the IDP hearing as a representative of ICE. In that role, I reviewed all
15
16 relevant paperwork, including the Incident Report signed by GEO Officer Gordon, a true and
17 correct copy of which was previously filed at Dkt. #22, Ex. H. In the Incident Report, Officer
18 Gordon stated that while he was conducting bunk searches in two bunk areas, he found
19
     contraband in Chavez Flores' locked property box. Specifically, he found a bag with liquid and
20
     fermented fruit, emitting a strong odor. I had no reason to believe Officer Gordon was being
21
22 untruthful in his signed Incident Report.

23 13.      At the IDP hearing, Chavez Flores claimed that the contraband was not his, a claim
24
     detainees frequently make when they are alleged to have contraband to avoid discipline. See Dkt
25
     #2-2, Exh. Fat 7. Chavez Flores also requested that the guards review video footage to
26
27 determine if a third party placed the contraband in his box. Id. However, Chavez Flores could

28 not point to any specific date or time when he suspected his locked property box could have been


      DECLARATION OF TIM PETRIE                                              UNITED STATES ATTORNEY
      Case No. 18-5139-BHS-DWC - 6                                           700 STEWART STREET, SUITE 5220
                                                                              SEATILE, WASHINGTON 98101
                                                                                     (206) 553-7970
           Case 3:18-cv-05139-BHS-DWC Document 92 Filed 10/18/18 Page 7 of 8




 1 accessed. Id. Chavez Flores also did not request to present any witnesses at the IDP. Although
 2   Chavez Flores appears to now claim in this litigation that guards planted the contraband in his
 3
     property box while he was sent to the medical unit, he did not make that claim during the IDP
 4
     hearing. During the hearing, Chavez Flores did not allege that he failed to receive notice of the
 5
 6 hearing or any paperwork related to the hearing, the infraction, or his placement in segregation.

 7   14.    Following the hearing, the IDP determined that Chavez Flores committed the infraction
 8
     alleged because the items found in his locked property box were consistent with the charge of
 9
     adulteration of food or drink. Id.
10
11   15.    Appendix 3. l .A to the PBNDS states that detainees may be housed in disciplinary

12 segregation for up to thirty days for the infraction of possessing adulterated food or drink, which
13
     is considered a "High" level offense.
14
     16.    I signed the Institution Disciplinary Panel Report as the ICE representative because I
15
l 6 believed that based on all of the evidence, Chavez Flores had committed the infraction of

17 possessing adulterated food or drink and that twenty days in disciplinary segregation was an
18 appropriate penalty. A true and correct copy of that report was previously filed at Dkt. #2-2, Cho
19
     Declaration, Ex. F.
20
21   17.    As a result of his infraction, Chavez Flores was issued twenty days disciplinary

22   segregation. Chavez Flores was given credit for the days he spent in administrative segregation.

23 GEO employees are responsible for giving a copy of the Disciplinary Segregation Order to the
24
     detainee. Chavez Flores was released from disciplinary segregation on March 1, 2018.
25
     18.    I had no desire or reason to retaliate against Chavez Flores for his decision to refuse
26
27   meals. Inmates often refuse meals at NWDC for a variety of reasons, including lack of hunger,

28


      DECLARATION OF TIM PETRIE                                            UNITED STATES ATTORNEY
      Case No. 18-5139-BHS-DWC- 7                                          700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
           Case 3:18-cv-05139-BHS-DWC Document 92 Filed 10/18/18 Page 8 of 8




 1 the desire to lose weight, to make a point, or other reasons. I have never retaliated against any

 2   inmate for his or her decision to refuse meals.
 3
     \\
 4
              Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
 5
 6 true and correct to the best of my knowledge and belief.

 7
            Executed this 16th day of October, 2018.
 8
 9
10                                         Tim Petrie
                                           Supervisory Detention and Deportation Officer
11                                         U.S. Department of Homeland Security
12                                         U.S. Immigration and Customs Enforcement
                                           Tacoma, WA
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      DECLARATION OF TIM PETRIE                                            UNITED STATES ATTORN EY
      Case No. 18-5 139-BHS-DWC - 8                                        700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 9810 I
                                                                                   (206) 553-7970
